SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Ultra-deep water discovery in Espírito Santo Basin Rio de Janeiro, October 7, 2014 – Petróleo Brasileiro S.A. – Petrobras announces it has confirmed the extension of hydrocarbons accumulation in Espírito Santo Basin post-salt ultra-deep waters, through the drilling of the extension well 3-BRSA-1253D-ESS (ANP nomenclature) / 3-ESS-219D (Petrobras nomenclature), informally known as Pudim, at a water depth of 1,886 meters. The well is located in the Brigadeiro Discovery Evaluation Plan (PAD) area, located 121 km away from the city of Vitória, at Espírito Santo state. Log data analysis, fluid samples and cable test from reservoirs some 3,550 meters deep have confirmed the presence of good quality oil. Petrobras is the operator of the consortium responsible for exploring the Brigadeiro Discovery Evaluation Plan (65%), in partnership with Shell Brasil Petróleo Ltda (20%) and Inpex Petróleo Santos Ltda (15%). The consortium will proceed with operations to complete the well drilling until the planned depth of 4,500 meters. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 7, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
